DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract Objection
1.	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (a) if a machine or apparatus, its organization and operation; (b) if an article, its method of making; (c) if a chemical compound, its identity and use; (d) if a mixture, its ingredients; and (e) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
2.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
3.	The abstract of the disclosure is objected to because the abstract should: (a) not refer to purported merits or speculative applications of the invention (please see the last sentence); and (b) avoid using phrases which can be implied “is disclosed.”  Correction is required.  See MPEP § 608.01(b).
Drawing Objections
1.	The drawings are objected to because of the reasons, inter alia, listed below:
	(a)	The drawings fail to comply with 37 CFR 1.84.  
For example: (i) 37 CFR 1.84(u)(2) states: “The view numbers must be larger than the numbers used for reference characters.”  However, e.g., the view number “FIG. 1” is smaller than the numbers 3, 4 and 6 used for reference characters; and (ii) 37 CFR 1.84(m) states: “Solid black shading areas are not permitted, except when used to represent bar graphs or color.”  However, FIG. 2 shows the solid black shading area 31 to represent the protrusion as seen in Pub. No. US 20210359586 (Pub.’586) of this application at ¶ 28. For examples of complied drawings, please see “Guide for Preparation of Patent Drawings” attached; and/or
(b)	The drawings are inconsistent with the specification and/or the claims.  See 37 CFR 1.121(e).  
For example, claim 1 claims and/or the specification (Pub.’586 ¶ 32) describes: “The counterweight part 1 may be made of a mixture of weak magnetic cementing material and strong magnetic high-density material. Among them, the weak magnetic cementing material may be preferably cement, and the strong magnetic high-density material may be preferably iron sand.”  (Emphases added).  However, FIG. 3 shows that the counterweigh 1 is not made of cement and sand in accordance to the conventional meaning of drawing symbols for draftsperson in MPEP § 608.02(IX) and “Guide for Preparation of Patent Drawings” attached. See also 37 CFR 1.84(h)(3).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed features such as the protrusion 31 embedded in the isolated part 2 in claim 13; and the mold and the baffle ring in claim 14 must be shown or the features canceled from the claims.  No new matter should be entered.
	As noted, FIG. 2 shows the cut part 3 and the protrusion 31 but not the isolated part 2, meanwhile, FIG. 3 shows the isolated part 2 but not the protrusion 31.  None of the figures show both of the protrusion 31 and the isolated part wherein the protrusion 31 is embedded in the isolated part 2 as claimed in claim 13.  In addition, the drawings do not show the mold (Pub.’586 ¶¶ 17, 31, 43) and the baffle ring (Pub.’586 ¶¶ 18-19, 44-45) as claimed in claim 14.
Specification Objections
1.	The disclosure is objected to because of the informalities, inter alia, listed below:
a.	The specification is inconsistent with the drawings (37 CFR 1.121(e)).  
For example, the specification (Pub.’586 ¶ 32) describes: “The counterweight part 1 may be made of a mixture of weak magnetic cementing material and strong magnetic high-density material. Among them, the weak magnetic cementing material may be preferably cement, and the strong magnetic high-density material may be preferably iron sand.”  (Emphases added).  However, FIG. 3 shows that the counterweigh 1 is not made of cement and sand in accordance to the conventional meaning of drawing symbols for draftsperson in MPEP § 608.02(IX) and “Guide for Preparation of Patent Drawings”; 
(b)	The Brief Description of the Drawings should describe the section line upon which a sectional view (FIG. 3) is taken.  See MPEP § 608.01(f) and 37 CFR 1.84(h)(3); and/or
  (c)	Each part of the claimed invention such as the mold and the baffle ring in claim 14 should have been designated by a reference character.  Please see MPEP §608.01(o) and (g).
Appropriate correction is required.
2.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
a.	Claim 13 claims: “the cut part is provided with a protrusion embedded in the isolate part in an inner side wall.”  (Emphasis added).  However, the drawings do not show the protrusion 31 embedded in the isolated part 2.  It is unclear as to how the protrusion 31 is embedded in the isolated part 2 as claimed.
b.	Claim 14 claims, inter alia, the following steps:
S1: preparing a bottom cover and a face cover by injection molding, when molding the bottom cover, a cut part made of a weak magnetic conductor being placed in a mold of molding the bottom cover in advance, such that the cut part is fixedly connected to the bottom cover;

S2: fixing a baffle ring with an outer diameter smaller than an inner diameter of the cut part on the bottom cover, and laying an isolate part made of at least one of a weak magnetic cementing material and a weak magnetic material between the baffle ring and the cut part (Emphases added)

	However, the specification inadequately describes and the drawings do not show the mold and the baffle ring.  It is unclear, inter alia, how the cut part 3 is placed in the mold of molding the bottom cover 5 in advance; and/or how the isolated part 2 is positioned between the baffle ring and the cut part 3 as claimed. 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a.	The term such as “weak,” “strong” or “high” in claim 1 is a relative term which renders the claim indefinite. The term such as “weak,” “strong” or “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and the a person having ordinary skill in the art (PHOSITA) would not be reasonably apprised of the scope of the invention.  For example, it is unclear: (i) what range of magnetic force or magnetic field of the material in, e.g., Gauss unit is considered as “a weak magnetic cementing material” or “a strong magnetic high-density material”; and (ii) what range of density of the material in, e.g., kg/m3 is considered “high-density material.”
b.	The terms such as “a weak magnetic cementing material,” “a strong magnetic high-density material,” and/or “a weak magnetic conductor” in claim 1 are subjective terms.  Whether a particular material is covered by the claim would depend upon the unrestrained, subjective opinion, or determination of a particular individual purported to be practicing the invention to decide or determine as to, inter alia, what/which type of material(s) is(are) “a weak magnetic cementing material,” “a strong magnetic high-density material,” and/or “a weak magnetic conductor.”  In other words, these terms are indefinite because it is unclear as to what methodology or objective standard is used to determine “a weak magnetic cementing material,” “a strong magnetic high-density material,” and/or “a weak magnetic conductor.”  See the terms such as “slope” in Dow Chem. Co. v. NOVA Chems. Corp., 115 USPQ2d 2024 (Fed. Cir. 2015); “molecular weight” in Teva, 789 F.3d at 1341, 1344-1345; “scored flexural strength” in nonprecedential Pacific Coast Building v. CertainTeed Gypsum Inc., Case No. 19-1524, Fed. Cir. 6/30/2020; and “passive link” in Infinity Computer Products, Inc. v. Oki Data Americas, Inc., Case No. 2020-1189, Fed. Cir. 2/10/2021.
c.	The term such as “tightly” or “tight” in claim 11 is a subjective term.  Whether a particular connection is covered by the claim would depend upon the unrestrained, subjective opinion, or determination of a particular individual purported to be practicing the invention to determine as to, e.g., what range of force is required to turn the threaded cylinders 41 for connection of the threaded cylinders 41 to the sleeve 52 so that it can be considered as “a tight connection.”   Please see legal precedent cited above. 
d.	It is unclear whether the term that appears at least twice such as “a weak magnetic cementing material” in lines 2-4 of claim 1 refers to the same or different materials.  Please see double inclusion in MPEP § 2173.05(o).  
Prior Art Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1-12 and 14, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 109126032A) in view of You (CN 201889017U).	
Claim 1
Chen teaches a magnetic line of force inertial wheel, wherein comprising:
a counterweight part (i.e., a filling body made of cement and iron shell, see Translation (Tr.) p. 3 et seq. and claim 1 as seen in Appendix (Ap.).  See also Pub.’586 ¶ 32) made of a mixture of a weak magnetic cementing material (cement) and a strong magnetic high-density material (iron sand), an isolate part (1) made of a plastic (Tr. claim 1), and a cut part (3) made of a weak magnetic conductor (Aluminum, Tr. claim 1, see also Pub.’586 ¶ 36); the isolate part (1) being circumferentially fixed on a peripheral side wall of the counterweight part (Ap.), and the cut part (3) being circumferentially fixed on a peripheral side wall of the isolate part (1).  Tr. claims 1-7.
Chen teaches the invention substantially as claimed.  However, Chen’s isolated part (1) is made of a plastic instead of a weak magnetic cementing material (concrete mix with cement, see Pub.’586 ¶ 34) and a weak magnetic material (sand and gravel, see Pub.’586 ¶ 34). 
You teaches the weak magnetic cementing material (concrete mix with cement, Tr. ¶¶ 11 and 29) and the weak magnetic material (sand and gravel, ¶¶ 10 and 29) in order to, inter alia, decrease the cost of the inertia wheel and ensure the uniformity of inertia wheel structure (Tr. abstract).
It would have been obvious to the PHOSITA before the effective filing date (EFD) of the application to substitute Chen’s plastic material for the isolated part by another well-known material such as the weak magnetic cementing material and the weak magnetic material of You since it would, inter alia, decrease the cost of Chen’s inertia wheel and ensure the uniformity of Chen’s inertia wheel structure as taught or suggested by You. The substitution of Chen’s plastic material by weak magnetic cementing material and weak magnetic material of You would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739.  In addition, it is well settled that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960); MPEP § 2144.07; and Ritchie v. Vast Resources Inc. d/b/a Topco Sales, Fed. Cir., No. 2008-1528, 4/24/09.  
Claim 2
Chen’s counterweight part (Ap.) is made of weak magnetic cements and strong magnetic ferrous metals (iron sand).  Tr. p. 3 et seq. and claim 1.
Claim 3
Chen teaches the weak magnetic conductor (Aluminum, Tr. claim 1) and Chen’s isolate part (1) and the cut part (3) may be integrated as a whole structure.  In addition, note that the term “integral” or “integrated” is not restricted to a one-piece article.  The term “integral” or “integrated” is sufficiently broad to embrace constructions united by such means as fastening and welding.  See In re Hotte, 177 USPQ 326 (CCPA); In re Clark, 102 USPQ 241 (CCPA); In re Dike, 157 USPQ 581 (CCPA); In re Kohno, 157 USPQ 275 (CCPA); and In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997) cited in MPEP § 904.01.
In summary, Chen teaches the invention substantially as claimed.  However, Chen’s isolate part (1) is made of plastic instead of the weak magnetic conductor (Aluminum).
 It would have been obvious to the PHOSITA before the EFD of the application to substitute Chen’s plastic material for the isolated part by another well-known material such as the weak magnetic conductor (Aluminum) since it would, inter alia, provide convenient processing and low cost as taught or suggested by Chen.  Chen Tr. abstract and legal precedent cited above.
Claim 4
Chen and You teach the invention substantially as claimed except the isolate part that has a radial width greater than or equal to 20 mm.  However, Applicant has not shown that the claimed dimensions are critical.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation) cited in MPEP § 2144.05(II)(A).  
It would have been obvious to the PHOSITA before the EFD of the application to change the dimensions of Chen’s isolated part as claimed by performing routine experimentation since it would, inter alia, provide convenient processing and low cost as taught or suggested by Chen. See stare decisis regarding changes in size or proportion in MPEP § 2144.04; Ohio Willow Wood Co. v. Alps South, LLC, 108 USPQ2d 1745 (Fed. Cir. 2013); and unpublished K-Swiss Inc. v. Glide N Lock GmbH, Fed. Cir., No. 2013-1316, 4/23/14. 
Claims 5-8
Chen teaches a bottom cover (7) and a face cover (2, 7), and the counterweight part (Ap.), the isolate part (1) and the cut part (3) being fixed between the bottom cover (7) and the face cover (2, 7), an outer peripheral side wall of the cut part (3) constituting an outer peripheral side wall between the bottom cover (7) and the face cover (2, 7) as shown in FIG. 1.  Tr. claims 1-7.
Claim 9
Chen teaches reinforcing ribs (1-1) embedded in the counterweight part (Ap.) and the isolate part (1). Tr. claim 2.  In summary, Chen teaches the invention substantially as claimed.  However, Chen’s reinforcing ribs (1-1) are provided at a bottom of the isolated part (1) instead of the bottom cover (7) as seen in FIG. 1.
It would have been obvious to the PHOSITA before the EFD of the application to rearrange Chen’s reinforcing ribs from the bottom of the isolated part to the bottom cover since shifting the position of the reinforcing ribs would not have modified the operation of Chen’s device.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice) cited in MPEP § 2144.04.
Claim 10 
Chen’s reinforcing ribs (1-1) are fixedly connected with a plurality of sleeves (1-5, FIG. 1) for allowing screws (4) to enter, and the face cover (2, 7) is fixedly connected with a plurality of threaded cylinders (2-2) one-to-one corresponding to the sleeves (8).  Tr. claim 3.
Claim 11
Chen’s bottom cover (7) and face cover (2, 7) are tightly connected to the threaded cylinders (2-2) and the sleeves (1-5) through the screws (4), such that a tight connection is made between the bottom cover (7) and the face cover (2, 7).
Claim 12
Chen’s bottom cover (7) is connected to the cut part (3) by injection molding.  Tr. pp. 2-5 and claims 1-7.  On the other hand, as noted from MPEP § 2113, "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Claim 14
Chen and You teach the product as claimed in claim 1.  Thus, Chen and You implicitly teach a method for manufacturing the product as claimed in claim 1 (see, e.g., steps 1-9 on pp. 4-5 of Tr.).  See also MPEP § 2113 above.  
Indication of Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
2.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: (a)	Hou et al. (US 20180272182) teaches a plate part (42) with a magnet (62, FIG. 8, ¶ 42); and (b) Post (US 3,683,216) teaches magnets 100, 102, 104, etc. (FIG. 1) and a cement (epoxy) body (118, FIG. 1).  Ibid. col. 6, ll. 3-68.   
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109. The examiner can normally be reached Monday-Friday, 9:00 AM ET – 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656